United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
McGUIRE AIR FORCE BASE, NJ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1216
Issued: October 15, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 6, 2019 appellant filed a timely appeal from an April 2, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 19-1216.1
On June 11, 2018 appellant, then a 55-year-old educational technician (child development),
filed a traumatic injury claim (Form CA-1) alleging that on that date she injured her right arm and
low back when she lifted and carried a disruptive child out of the classroom, while in the
performance of duty. On July 23, 2018 OWCP accepted the claim, assigned OWCP File No.
xxxxxx772, for lumbar strain and right shoulder sprain. By decision dated July 25, 2018, it denied
expansion of the acceptance of appellant’s claim to include the additional conditions of left middle
finger contusion, lumbosacral arthritis, cervical arthritis, lumbar degenerative disc disease (DDD),
spondylolisthesis at L4-L5, lumbar radiculopathy, and right shoulder bursitis, finding that the
medical evidence of record was insufficient to establish causal relationship between those
1

The Board notes that, following the April 2, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

conditions and the accepted employment injury. OWCP subsequently received additional medical
evidence in support of the request for expansion and on December 19, 2018 appellant requested
reconsideration.2 By decision dated April 2, 2019, OWCP denied modification of its July 25, 2018
decision.3
The Board, having duly considered the matter, finds that this case is not in posture for
decision. Appellant has a prior claim for a November 21, 2005 traumatic injury, assigned OWCP
File No. xxxxxx817. That claim was accepted for lumbar and thoracic back sprains. OWCP’s
procedures provide that cases should be administratively combined when correct adjudication
depends on cross-referencing between files and when two or more injuries occur to the same part
of the body.4 As the instant claim under OWCP File No. xxxxxx772 and the claim under OWCP
File No. xxxxxx817 both involve injuries to appellant’s back/shoulder, these claims must be
administratively combined for a full and fair adjudication of her present claim. This will allow
OWCP to consider all relevant claim files and accompanying evidence in developing appellant’s
request to expand the acceptance of her claim to include the additional conditions of left middle
finger contusion, lumbosacral arthritis, cervical arthritis, lumbar DDD, spondylolisthesis at L4L5, lumbar radiculopathy, and right shoulder bursitis.
Accordingly, the Board will remand the case to OWCP to administratively combine OWCP
File Nos. xxxxxx772 and 817. Additional OWCP files involving appellant’s back and/or shoulder,
if any, should also be administratively combined with the aforementioned OWCP files. Following
this and other such further development as deemed necessary, OWCP shall issue a de novo merit
decision.

2

Appellant had also requested payment of wage-loss compensation, which OWCP denied on September 28, 2018.
OWCP, however, has not issued a new decision regarding appellant’s request for reconsideration of the September 28,
2018 decision.
3

Id.

4
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000); see also S.D., Docket No. 19-0590 (issued August 28, 2020).

2

IT IS HEREBY ORDERED THAT the April 2, 2019 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded for further proceedings consistent
with this order of the Board.
Issued: October 15, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

